    Case: 1:20-cv-00553 Document #: 1-4 Filed: 01/24/20 Page 1 of 2 PageID #:46



                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



 EUGENE SCALIA, Secretary of Labor,
 United States Department of Labor,

                       Petitioner,                          Case No. 20-v-553
        v.
                                                            Judge:
 JJ GOLD COAST, INC., SARPINOS LOOP, INC.,
 and MJK SOUTH LOOP, INC., Illinois Corporations,           Magistrate Judge:
 and JULIUS JOKIMAS, an Individual,

                       Respondents.


                                 ORDER TO SHOW CAUSE

       Petitioner EUGENE SCALIA, Secretary of Labor, United States Department of Labor,

by his attorneys, having filed the Secretary of Labor’s Petition for Enforcement of Administrative

Subpoenas Duces Tecum and it appearing, based on the Petition, Respondents JJ GOLD

COAST, INC., SARPINOS LOOP, INC., and MJK SOUTH LOOP, INC., Illinois

Corporations, (collectively “Respondent Corporations”) and JULIUS JOKIMAS, an individual

(collectively, “Respondents”), having failed to appear and produce the records, papers, and

documents as set forth in the subpoenas duces tecum issued by the Regional Administrator,

Wage and Hour Division, United States Department of Labor, and duly served upon

Respondents.

       It appearing that good cause has been shown why Respondents should be directed to

show cause, if any, why they should not comply with and obey the administrative subpoenas

duces tecum in each and every requirement thereof, it is hereby
    Case: 1:20-cv-00553 Document #: 1-4 Filed: 01/24/20 Page 2 of 2 PageID #:47




       ORDERED that within ten days of service of this Order and the Petition and supporting

Memorandum and Exhibits, Respondents show cause, if any, for their failure to comply with and

obey the administrative subpoenas duces tecum, or comply in full with the Subpoenas, and

       FURTHER ORDERED that the U.S. Marshals Service serve a copy of this Order,

together with a copy of the Petition, supporting Memorandum and Exhibits, upon Respondents

JJ GOLD COAST, INC., SARPINOS LOOP, INC., and MJK SOUTH LOOP, INC., and

individual JULIUS JOKIMAS, within 14 days of this Order;

       FURTHER ORDERED that the statute of limitations set forth at Section 6 of the Portal-

to-Portal Act, 29 U.S.C. § 255, is hereby tolled from April 12, 2019, the date Respondents first

failed to comply with the Secretary’s subpoenas duces tecum, until such date as the Secretary

informs the Court that Respondents have complied in full.




       DATED:______________________________, 2020.




                                             JUDGE, UNITED STATES DISTRICT COURT
                                             NORTHERN DISTRICT OF ILLINOIS
                                             EASTERN DIVISION




                                                2
